Case: 13-10447      Document: 00512598770         Page: 1    Date Filed: 04/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                    No. 13-10447
                                                                             FILED
                                                                         April 16, 2014
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk



DAVID EARL KATES, also known as David E. Kates,

                                                 Petitioner−Appellant,

versus

STATE OF TEXAS,

                                                 Respondent−Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:12-CV-185




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       David Kates, federal prisoner # 30428-077, was convicted by a jury of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.
    Case: 13-10447    Document: 00512598770     Page: 2   Date Filed: 04/16/2014


                                 No. 13-10447

possessing with the intent to distribute cocaine base and was sentenced to 360
months of imprisonment. See United States v. Kates, 174 F.3d 580, 581-84 (5th
Cir. 1999).   On February 8, 2012, in No. 2:12-CV-0018, the district court
entered the following order:
   DAVID EARL KATES is BARRED FROM FILING FURTHER
   ACTIONS, MOTIONS, OR PLEADINGS OF ANY KIND ON THE DIS-
   TRICT COURT LEVEL WITHOUT FIRST OBTAINING WRITTEN
   JUDICIAL PERMISSION. Any future pleadings in violation of this
   BAR will be stricken and will receive no ruling from the Court.

      On April 8, 2013, Kates filed a “Petition for Writ of Mandamus and/or
Supervisory Remedial and Extraordinary Writs that are available Pursuant to
the All Writs Act 28 U.S.C. [§] 1361.” On April 10, 2013, the district court, in
accordance with the standing sanctioning order, directed that this pleading ‘is
STRICKEN and will receive no ruling from the Court.” Kates has not shown
that this was an abuse of discretion. See Balawajder v. Scott, 160 F.3d 1066,
1067−68 (5th Cir. 1998); see also Gelabert v. Lynaugh, 894 F.2d 746, 747−48
(5th Cir. 1990).
      AFFIRMED.




                                       2